DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "preferably" in the claims above renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the limitations following the phrase are not being considered as part of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moffitt et al. (U.S. Patent Application Publication 2016/0376400).
Regarding Claim 6, Moffitt et al., hereafter “Moffitt,” show that it is known to have a container comprising a strain-induced crystalline polyethlene 2, 5 furandicarboxylate (0008—0012).
Regarding Claim 7, Moffitt shows the container of claim 6 above, including one wherein the degree of crystallinity is 10-40% (0013).
Regarding Claim 8, Moffitt shows the container of claim 6 above, including one wherein the glass transition temperature is higher than 95C (0008).
Regarding Claim 10, Moffitt shows the container of claim 6 above, including one wherein the container is a bottle (0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt.
Regarding Claim 1, Moffitt shows that it is known to carry out a method for fabricating a container (Abstract) comprising providing a preform comprising polyethlene 2, 5, furandicarboxylate (0008), and stretch blow molding the preform at the claimed temperature to form the container (0048).  Moffitt does not show the specific strain rate.  However, it would have been obvious to one of ordinary skill in the art to choose an appropriate strain rate, such as that which is claimed in order to maximize process efficiency without compromising the quality of the formed product and because where the general conditions of the claim are disclosed by the prior art (e.g., stretch blow molding), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claim 2, Moffitt shows the process of claim 1 above, including stretch blow molding which inherently occurs at a given pressure (0048).  Moffitt does not show the specific blow pressure.  However, it would have been obvious to one of ordinary skill in the art to choose an appropriate blow pressure, such as that which is claimed in order to maximize process efficiency without compromising the quality of the formed product and because where the general conditions of the claim are disclosed by the prior art (e.g., stretch blow molding), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claim 3, Moffitt shows the method of claim 1 above, including one wherein the preform is provided as a pre-nucleated preform (0037).
Regarding Claim 4, Moffitt shows the method of claim 1 above, including a method using a blow mold temperature of 70-150C (0012).
Regarding Claim 5, Moffitt shows the method of claim 1 above, including a method wherein the intrinsic viscosity is between 0.80-1.3dL/g (0013).
Regarding Claim 9, Moffitt shows the container of claim 6 above, but he does not show the specific shrinkage onset temperature.  However, Moffitt shows using the claimed ingredients, and it is the position of the examiner that the property of shrinkage onset temperature would implicitly occur in Moffit’s container because he is using the same claimed ingredients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742